Citation Nr: 0823875	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  00-09 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected residuals of a left total hip 
arthroplasty for the period from March 1, 1998 until March 
20, 2000 (during that time period the disability was 
classified as postoperative residuals, labral tear, 
degenerative changes, left hip), and in excess of 50 percent 
on and after May 1, 2002.  

2.  Entitlement to an initial evaluation in excess of 
10 percent for service-connected postoperative chronic 
anterior cruciate ligament insufficiency with reconstructive 
surgeries of the right knee for the period prior to August 
30, 2006, and in excess of 30 percent on and after August 30, 
2006.  


REPRESENTATION

Appellant represented by:	To be determined



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to February 
1998. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

In a June 2000 rating decision, the RO granted a temporary 
total evaluation for the service-connected residuals of a 
left hip replacement based on surgical treatment requiring 
convalescence for the period from March 20, 2000 to May 1, 
2001.  The RO also increased the underlying disability rating 
from 20 percent to 30 percent, effective on May 1, 2001.

In a subsequent December 2001 rating decision, the RO 
extended the temporary total evaluation assigned for 
convalescence to May 1, 2002.  The RO continued the veteran's 
30 percent rating as of May 1, 2002.  Thereafter, in an 
August 2003 rating decision, the RO granted an increased 
rating of 50 percent for the left hip arthroplasty, effective 
on May 1, 2002.  

A January 2008 rating decision increased the evaluation for 
postoperative chronic anterior cruciate ligament 
insufficiency with reconstructive surgeries of the right knee 
to 30 percent, effective on August 30, 2006.  It is also 
noted that the veteran was awarded a total rating based on 
individual unemployability effective May 1, 2002.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of increased schedular ratings for the service-
connected disabilities listed on the cover page remains in 
appellate status.

The Board remanded the present claims in April 2005 and 
February 2007.

There is some confusion as to the proper representative in 
this case as it currently stands.  At the time of the prior 
Remand, The American Legion had power of attorney.  Appellant 
has written to the RO with indications that he was presenting 
papers showing that the New York State Division of Veterans 
Affairs was representing him.  The paperwork is not in the 
record before the Board.  The NYSDVA was provided the most 
recent rating action and cover letter. The supplemental 
statement of the case went to The American Legion.  As noted, 
they hold the most recent official power of attorney of 
record.  If appellant wants to change his power of attorney, 
he will have to undertake positive action as set out below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he warrants higher disability 
evaluations for residuals of a left total hip arthroplasty 
and postoperative chronic anterior cruciate ligament 
insufficiency with reconstructive surgeries of the right 
knee.  

In January 2007, the Board remanded these issues so that 
additional evidence submitted by the veteran could be 
considered.  Based in part on that evidence, the veteran was 
awarded an increased evaluation to 30 percent for 
postoperative chronic anterior cruciate ligament 
insufficiency with reconstructive surgeries of the right 
knee, effective August 30, 2006.  This was said to be a 
complete grant of the issue on appeal.  As noted below, 
additional matters as to both parts of that issue remain to 
be resolved, so it is not a complete grant of the benefits 
sought.  The veteran has not withdrawn his appeal as to 
whether he warrants an evaluation in excess of 10 percent for 
that disability prior to August 30, 2006.  Likewise, the 
veteran has not withdrawn his appeal as to whether he 
warrants a higher evaluation after that date.  While 
30 percent is the maximum schedular evaluation under the 
Diagnostic Code (DC) the veteran's disability is currently 
evaluated under, 38 C.F.R. § 4.71a, DC 5257, the veteran 
could also be awarded a separate evaluation for this 
disability with evidence of arthritis and limitation of 
motion of the leg.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under DCs 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), the VA 
General Counsel further explained that if a veteran has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (September 
17, 2004) (which finds that separate ratings under DC 5260 
for limitation of flexion of the leg and DC 5261 for 
limitation of extension of the leg may be assigned for 
disability of the same joint).  The Board notes that 
according to an August 2006 treatment report from a Naval 
Medical Center, the veteran has osteoarthritis of the right 
knee and some limitation of flexion.  

Turning to another matter, in a September 2006 statement in 
support of claim, the veteran indicated that he enclosed a VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) in favor of NYSDVA.  This form is 
not contained in the claims file or temporary folder before 
the Board.  It also does not appear that NYSDVA has had an 
opportunity to submit a VA Form 646 (Statement of Accredited 
Representative in Appealed Case).  Consequently, the case 
must be remanded to clarify the veteran's representation and 
to provide an opportunity for his representative to submit a 
VA Form 646.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should clarify, in writing, 
the veteran's intentions regarding his 
representation in this appeal.  
Appropriate documentation concerning such 
representation should be associated with 
the claims file. It is noted that the 
current power of attorney to The American 
Legion has not been revoked.  In the 
absence of the appellant actively revoking 
that organizations authority with either a 
new valid power of attorney or a written 
document so indicating, The American 
Legion will be presumed to be the 
representative in this issue.

2.  The veteran's entire file should then 
be reviewed and his claims readjudicated, 
including his claim for increased 
evaluations for his right knee disability 
as detailed above.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The veteran's representative 
should be afforded an opportunity to 
submit a VA Form 646 or other argument as 
appropriate.  

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



